[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO SET ASIDE
In this negligence case, the plaintiff obtained a verdict in the amount of $12,000.00 reduced from $24,000.00 based on a finding by the jury of 50% contributory negligence on the part of the plaintiffs. The defendant has filed a motion to set the verdict aside for the reasons that it was against the law and against the evidence.
Apart from the fact that Practice Book 320 which requires such motions to be specific has not been complied with, it appears that there was sufficient evidence for the jury to decide the factual questions in favor of the plaintiff.
Briefly, the plaintiff was an invitee at the defendant campsite, having paid a fee for the recreational use of the defendants' property. One of the attractions offered by the defendants was the use of a hiking trail to climb to a mountain top clearing. On the way down from the clearing, the plaintiff slipped on some wet moss on a boulder in the hiking trail, sustaining the injuries complained of. It was the defendants' claim that this boulder was on part of the trail not owned by CT Page 4488 them, hence, no duty to maintain the spot in reasonably safe condition.
The evidence disclosed that it had rained the entire day before the plaintiff's hike, that the defendants knew that the trail was covered with moss, that there was moss on the rocks at all time and they knew that the trail and rocks were slippery when wet. It appeared further that the defendants had marked the trail.
One of the allegations of the complaint stated that although the defendants knew of the dangerous and slippery condition, they failed to give the plaintiff any warning whatever. It was a question of fact for the jury to determine whether the failure to give such warning amounted to a failure to use reasonable care to protect the plaintiff from injury, regardless of whether the defendants owned such trail or not. Skelly v. Pleasure Beach Park Corporation, 115 Conn. 92.
The motion to set aside the verdict is denied.
BELINKIE, JUDGE TRIAL REFEREE